Case 7:19-cv-O4011 Document 1

HALSBAND LAW OFFICES
Attomeys for Plaintiff

David S. Halsband, Esq.

Court Plaza South

21 l\/lain St., East Wing

Third Floor, Suite 304
Hackensack, New Jersey 07601
T. 201.487.6249

F. 201.487.3176

Email: david@halsbandlaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 05/06/19 Page 1 of 10

 

CHRISTOPHER GRECO,

Plaintiff,
-against-

WAL-MART ASSOCIATES, INC.,

Defendant.

X
PLAINTIFF’S COMPLAINT
DEMAND FOR JURY TRIAL
CIVIL ACTION NO.
X

 

Plaintiff, by his counsel, Halsband LaW Oftices, alleges for his Complaint as folloWs:

JURY DEMAND

l. Plaintiff demands a trial by jury of all issues in this action.

NATURE OF ACTION

2. Plaintiff seeks to recover damages against Defendant, Wal-Mart Associates, Inc.,

(hereinafter “Defendant”) for unlawful employment discrimination, harassment, and

retaliation in violation of the NeW York State Human Rights LaW, Section 290 et seg. of the

EXecutive LaW of the State of NeW York (hereinafter, “Executiye LaW”).

Case 7:19-cv-O4011 Document 1 Filed 05/06/19 Page 2 of 10

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over Plaintist claims in this action
based on 28 U.S.C. § 1332 and under the principles of pendent jurisdiction

4. Defendant is found, transacts business, has agents, and is within the jurisdiction of
this Court.

5. There is complete diversity of citizenship between the Plaintiff and the Defendant.

6. The matter in controversy exceeds $75,000, exclusive of interests and costs.

7. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the events
giving rise to this Complaint occurred within Rockland County, New York.

PARTIES
8. Plaintiff is an adult male.

9. Plaintiff resides in Passaic County, New Jersey.

lO. Defendant has a principal place of business at 702 S.W. 8th Street, Bentonville,

Arkansas 72716.
l l. Defendant is incorporated in the State of Delaware.
l2. Defendant employed the Plaintiff at its store in Suffern, New York.
13. Upon information and belief, Defendant is, and all times mentioned hereinafter
was, a corporation authorized to do business pursuant to the laws of the State of New York.
14. Defendant is engaged in an industry affecting commerce.
15. Defendant is and has been an “employer” under the Executive Law.

16. Defendant is engaged in the business of owning and operating retails stores.

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 3 of 10

.F_A_C_T_§

17. Plaintiff began his employment with the Defendant in or about 2012 at a store in
Saddle Brook, New Jersey.

18. Defendant promoted the Plaintiff several times while he worked in Saddle Brook.

l9. Plaintiff was transferred to the Suffern location of the Defendant in September
2016 and became an Assistant Store l\/Ianager.

20. At all relevant times, Plaintiff performed his job duties competently and
satisfactorily

21. Defendant terminated the Plaintiff s employment on February 4, 2019.

22. At all relevant times, Defendant employed Stephanie Thomas at the Suffern
location as an Assistant Store Manager.

23. One day in or about July or August 2018, Plaintiff and Thomas were working
together.

24. Thomas began to discuss topics of a sexual nature with the Plaintiff, including
different penis sizes.

25. The Plaintiff attempted to end the conversation, but when he did, Thomas grabbed
his penis with her hand and felt it on the outside of his clothes.

26. The Plaintiff was extremely shocked and offended

27. This physical sexual assault and battery was completely unwelcomed. ~

28. The physical sexual assault and battery was unlawful sexual harassment

29. The Plaintiff was stunned and did not know what to do or say, so he just left the
aI`€a.

30. The Plaintiff believes that another Assistant Store Manager, named Yahir

_3_

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 4 of 10

Lamberty, witnessed the sexual assault and battery.

31.P1aintiff did not immediately report the sexual assault and battery because he was
so shocked that he did not know what to do.

32. Moreover, the Plaintiff was particularly worried about making a complaint against
Thomas because he knew that she had engaged in improper behavior at other times and he
was worried about her retaliating against him.

33. Thereafter, on a few different occasions, Thomas told the Plaintiff that they should
go into the bathroom together so she can see his penis.

34. Plaintiff was very offended by this sexual harassment

35. On other occasion, another Assistant Store Manager told the Plaintiff to admit he
is gay.

36. In response, the Plaintiff admitted that he was gay.

37. Thomas was present during this conversation

38. Thomas then told the Plaintiff that her sexual fantasy was to have sex with a gay
man.

39. Plaintiff had no interest in having sexual relations with Thomas and was offended
that she wouldtell him her fantasy about having sex with a gay man.

40. Thomas then continued her sexual and/ or sexual orientation harassment of the
Plaintiff by making vulgar and highly offensive comments about gay sex to the Plaintiff

41'. On three or four different occasions, Thomas questioned the Plaintiff about him
having sex with men (though her words were much more vulgar).

42. On three or four different occasions, Thomas told the Plaintiff that if he decided to

have gay sex in the office to notify her in advance so that she does not walk in while he is

_4_

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 5 of 10

having gay sex.

43. On three or four different occasions, Thomas told the Plaintiff that if he decided to
have gay sex in the office to make sure that the office does not “smell like ass” when he is
done.

44. Plaintiff was extremely offended by this sexual orientation harassment

45. This sexual orientation harassment was severe and pervasive

46. On another occasion, Thomas again physically sexually assaulted and battered the
Plaintiff by rubbing underneath his shirt and below his belly button toward his pubic area.

47.P1aintiff was again highly uncomfortable and offended by Thomas’s sexual
harassment of him.

48. Plaintiff had enough and realized he must report Thomas’s sexual and/or sexual
orientation harassment

49. On or about November 12, 2018, Plaintiff reported Thomas’s sexual harassment
and/or sexual orientation harassment and sexual assaults and batteries to Kathy Villacis, the
Defendant’s Market Human Resources Manager. However, this report was not a full
elaboration at that time because Villacis told him she would report to Ethics that he wanted
to make a report

50. Plaintiff heard nothing else until December 3, 2018.

51. On December 3, 2018, Villacis and the Store Manager, Richard Leaman, held a
meeting with the Plaintiff at which time Plaintiff gave them additional details about the
sexual and sexual orientation harassment

52. During this meeting, it became apparent that Villacis had spoken to others about

the Plaintiff, even though Villacis had not obtained the full details of the harassment from the

_5_

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 6 of 10

Plaintiff

53. Villacis immediately retaliated against the Plaintiff by accusing him of making
Lamberty uncomfortable

54. This was retaliation against the Plaintiff. First, Villacis had not even interviewed
the Plaintiff before this meeting Second, Plaintiff knew that Lamberty witnessed Thomas
grab his penis and thus he only told Lamberty to be truthful.

55. After the December 3, 2018 meeting, Plaintiff heard nothing about the
investigation

56. lt appeared that Thomas had not been disciplined for her sexual and/or sexual
orientation harassment of the Plaintiff.

57. On February 4, 2019, Store l\/lanager Leaman and a Store Manager from another
store held a meeting with the Plaintiff.

58. Leaman told the Plaintiff that his sexual and/or sexual orientation harassment
complaint against Thomas was unfounded and, in the same breath, he fired the Plaintiff for
allegedly violating the Defendant’s Retaliation and Respect-for-the-Individual policy.

59. In the Exit Interview document, Defendant wrote that Plaintiff‘ s alleged violations
of these policies “took place on multiple occasions over the last 90 days and has been
document (sic) through statement (sic) and red book investigation conducted by the Market
office and Home officer

60. Plaintiff was never coached or disciplined about such allegations

61. Such allegations are false.

62. Such allegations are a pretext to terminating the Plaintiff in retaliation against him

for objecting to the violent and highly vulgar sexual harassment and/or sexual orientation

_6_

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 7 of 10

harassment that he was subjected

63. After the news got out that the Plaintiff was fired, Thomas posted on Facebook
bragging about the Plaintiff being terminated

64.According1y, Defendant and its agents sexually harassed the Plaintiff and
subjected him to sexual orientation harassment in violation of the Executive Law.

65.Defendant and its agents also discriminated against the Plaintiff because of his
sexual orientation by not providing him with progressive discipline for his'alleged violations
of the Defendant’s Retaliation and Respect-for-the-Individual policy.

66. In addition, Defendant and its agents retaliated against the Plaintiff because he
objected to such harassment by accusing him of violating company policy, of not affording
him progressive discipline, and by terminating his employment

67. Based on the foregoing, the Plaintiff has sustained damages.

First Claim
Executive Law: Sexual Harassment Against Defendant

68. Plaintiff incorporates the preceding paragraphs as if fully set forth herein

69. By and through their course of conduct as alleged above, the Defendant and its
agents willfully violated the Executive Law by sexually harassing the Plaintiff by subjecting
him to a hostile work environment because of his sex.

70. As a consequence thereof, Plaintiff has been caused to suffer injuries and damages

in amounts to be.determined at trial.

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 8 of 10

Second Claim
Executive Law: Sexual Orientation Harassment Against Defendant
71. Plaintiff incorporates the preceding paragraphs as if fully set forth herein
72. By and through their course of conduct as alleged above, the Defendant and its
agents willfully violated the Executive Law by harassing the Plaintiff by subjecting him to a
hostile work environment because of his sexual orientation
73. As a consequence thereof, Plaintiff has been caused to suffer injuries and damages
in amounts to be determined at trial.
Third Claim
Executive Law: Sexual Orientation Discrimination Against Defendant
74. Plaintiff incorporates the preceding paragraphs as if fully set forth herein
75. By and through their course of conduct as alleged above, the Defendant and its
agents willfully violated the Executive Law by discriminating against the Plaintiff in the
terms and conditions of his employment by not affording him progressive discipline because
of his sexual orientation
76. As a consequence thereof, Plaintiff has been caused to suffer injuries and damages
in amounts to be determined at trial.
Fourth Claim
Executive Law: Retaliation Against Defendant
77. Plaintiff incorporates the preceding paragraphs as if fully set forth herein
78. By and through their course of conduct as alleged above, the Defendant and its

agents willfully violated the Executive Law by retaliating against the Plaintiff by terminating

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 9 of 10

his employment because he engaged in the legally-protected activity of reporting Thomas’s

sexual assault, battery and harassment of him because of his sex and sexual orientation

79. As a consequence thereof, Plaintiff has been caused to suffer injuries and damages

in amounts to be determined at trial.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that this Court:

(a)
(b)
(C)

accepts jurisdiction over this matter;

impanels and charges a jury with respect to the claims for relief; and

awards the following damages against Defendant:

ii.

iii.

iv.

Back pay, front pay, and all benefits along with pre and post
judgment interest in amounts to determined at trial;

Punitive, liquidated and compensatory damages including, but
not limited to, damages for pain and suffering, anxiety, »
humiliation, physical injuries and emotional distress in order to
compensate Plaintiff for the injuries suffered and to signal to
other employers that discrimination in employment is repulsive
to legislative enactments in amounts to be determined at trial,

Attomey’s fees, costs and expenses as provided for by the
applicable statutes;

Require Defendant to offer and, if accepted by Plaintiff, to
reinstate Plaintiff to the same position from which it

discriminatorily terminated Plaintiff; and,

Any other relief which this Court deems just and equitable

Case 7:19-cv-04011 Document 1 Filed 05/06/19 Page 10 of 10

Dated: Hackensack, New Jersey
May 6, 2019

   

Respectfully Submitted,

OFFICES

 

,'
1 //`4

 

Bavid S. Halsband,\Esq.
Attomeys for Plaintiff
Court Plaza South

» 21 Main St., East Wing

Third Floor, Suite 304
Hackensack, New Jersey 07601
T. 201 .487.6249

F. 201 .487.3 176

Email: david@halsbandlaw.com

_10_

